Citation Nr: 9923097	
Decision Date: 08/16/99    Archive Date: 08/26/99

DOCKET NO.  98-06 977	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for diabetes mellitus, 
with peripheral neuropathy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1967 to September 
1987.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1997 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Denver, Colorado.  This case has since been 
transferred to the Cleveland, Ohio VARO.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained by the VA.

2.  The Denver VARO denied service connection for diabetes 
mellitus in a May 1995 rating decision; the veteran was 
notified of this denial in June 1995 but did not initiate an 
appeal of the May 1995 rating action.

3.  Evidence submitted since the May 1995 rating decision 
denying service connection for diabetes mellitus is new to 
the record and bears directly and substantially on the 
question of whether the veteran incurred diabetes mellitus, 
with peripheral neuropathy, as a result of service.

4.  There is competent medical evidence showing that the 
veteran's current diabetes mellitus had its onset in service 
and the disease process may not be disassociated from the 
development of peripheral neuropathy





CONCLUSIONS OF LAW

1.  The May 1995 rating decision denying service connection 
for diabetes mellitus is final.  38 U.S.C.A. § 7105(c) (West 
1991).

2.  Evidence received since the May 1995 rating decision is 
new and material, and the veteran's claim for service 
connection for diabetes mellitus, with peripheral neuropathy, 
is reopened.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. 
§§ 3.156, 20.302, 20.1103 (1998).

3.  The claim of entitlement to service connection for 
diabetes mellitus, with peripheral neuropathy, is well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).

4.  The veteran's current diabetes mellitus had its onset in 
service and peripheral neuropathy is secondary to this 
disease process.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1131, 1137, 5107 (West 1991); 38 C.F.R. §§  3.303, 3.307, 
3.309, 3.310 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Generally, a final decision issued by an RO or by the Board 
may not thereafter be reopened and allowed, and a claim based 
on the same factual basis may not be considered.  38 U.S.C.A. 
§§ 7104, 7105(c) (West 1991); see also 38 C.F.R. §§ 20.302, 
20.1103 (1998).  The exception to this rule is 38 U.S.C.A. 
§ 5108 (West 1991), which states, in part, that "[i]f new 
and material evidence is presented or secured with respect to 
a claim which has been disallowed, the Secretary shall reopen 
the claim and review the former disposition of the claim."  
See Thompson v. Derwinski, 1 Vet. App. 251, 253 (1991).

In evaluating applications to reopen previously denied 
claims, a three-step process must be followed.  First, the 
Board must determine whether the evidence added to the record 
is new and material.  According to the relevant VA 
regulation, "[n]ew and material evidence means evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim."  38 C.F.R. 
§ 3.156(a) (1998); see also Hodge v. West, 155 F.3d 1356 
(Fed. Cir. 1998).  

Second, if new and material evidence has been presented, 
immediately upon reopening the claim the Board must determine 
whether, based upon all the evidence of record in support of 
the claim and presuming its credibility, the claim as 
reopened is well grounded pursuant to 38 U.S.C.A. § 5107(a) 
(West 1991).

Third, if the claimant has submitted new and material 
evidence, and the claim is found to be well grounded, the 
Board must evaluate the merits of the claim in light of all 
the evidence, both new and old, after ensuring that the duty 
to assist under 38 U.S.C.A. § 5107(a) (West 1991) has been 
fulfilled.  See Elkins v. West, 12 Vet. App. 209, 218-19 
(1999); Winters v. West, 12 Vet. App. 203, 206-07 (1999).

The Denver VARO initially denied service connection for 
diabetes mellitus in a May 1995 rating decision on the basis 
that the evidence of record did not show the onset of 
diabetes during service or within the one-year presumptive 
period following service.  See 38 C.F.R. §§ 3.307, 3.309 
(1998).  Rather, the RO concluded that this disability was 
first shown in October 1989.  The veteran was informed of 
this decision in June 1995, but he did not respond to the 
decision until more than a year later in September 1996.  As 
such, the May 1995 rating decision is final, and the evidence 
that must be considered in determining whether new and 
material evidence has been submitted in this case is that 
evidence added to the record since the May 1995 rating 
decision.  See 38 U.S.C.A. § 7105(c) (West 1991).

The veteran has submitted new medical evidence showing 
further treatment for diabetes mellitus symptomatology.  In 
particular, new VA and United States Air Force treatment 
records, dated from October 1994 to October 1996, show 
frequent treatment for type II diabetes and diabetic 
neuropathy.  This evidence is new to the record, and in view 
of the less stringent standard for materiality set forth in 
Hodge, the Board finds that this evidence bears directly and 
substantially on the question of whether the veteran incurred 
diabetes mellitus, with peripheral neuropathy, as a result of 
service.  Accordingly, the veteran's claim for service 
connection for a diabetes mellitus, with peripheral 
neuropathy, is reopened.

Having reopened the veteran's claim for service connection 
for diabetes mellitus, with peripheral neuropathy, the next 
step following the reopening of the veteran's claim for 
service connection is consideration of the claim on a de novo 
basis.  Upon a review of the entire claims file, the Board 
finds that the veteran's claim is well grounded within the 
meaning of 38 U.S.C.A. § 5107(a) (West 1991).  That is, the 
veteran has presented a claim which is plausible and capable 
of substantiation.  Furthermore, the Board finds that no 
additional action is necessary in order to comply with the 
VA's duty to assist the veteran with the development of facts 
pertinent to his claim, as mandated by 38 U.S.C.A. § 5107(a).

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303(a) 
(1998).  For the showing of chronic disease in service, there 
is required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b) (1998).  Service connection may also be granted for 
any disease diagnosed after discharge when all of the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (1998). 
Certain chronic diseases, including diabetes mellitus, may be 
presumed to have been incurred during service if manifested 
to a compensable degree within one year of separation from 
active military service.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137 (West 1991); 38 C.F.R. §§ 3.307, 3.309 (1998). 

The veteran's service medical records show that blood testing 
from April 9, 1985 revealed a fasting blood glucose level 
(FBG) of 138.  As a result, an April 17, 1985 treatment 
record indicates that the veteran, who was noted to be 
overweight, was placed on a 1000-calorie "diabetic diet."  
Further blood testing, also from April 17, 1985, revealed an 
FBG of 132 and a two hour plasma glucose level of 213.  The 
veteran's retirement examination report from May 1987 is 
negative for any notations of diabetes mellitus.  A January 
1989 treatment record from Vincent P. Kolanko, M.D., however, 
indicates that the veteran had type II diabetes.  The veteran 
testified before the undersigned member of the Board at an 
August 1998 VA Travel Board hearing that this treatment was 
performed in connection with a job application and was from 
the first doctor he had seen after retiring from the service.  
A subsequent treatment record from January 1989 indicates a 
blood sugar level of 143.  By November 1989, the veteran's 
blood sugar level was up to 283.  Subsequent VA and United 
States Air Force treatment records reflect frequent treatment 
for this disease, with frequent fluctuations in the veteran's 
blood sugar level and treatment for pain radiating to the 
back and arms.

In view of this evidence, the Board referred the veteran's 
claims file to a Veterans Health Administration (VHA) 
specialist for an opinion regarding the etiology of the 
veteran's diabetes mellitus.  In a June 1999 opinion letter, 
Christine Handanos, MD, a VHA endocrinologist, indicated that 
she had reviewed the veteran's claims file and believed that 
the veteran's diabetes mellitus began during service.  Dr. 
Handanos cited to the World Health Organization (WHO) 
criteria for the diagnosis of diabetes mellitus and noted 
that a such a diagnosis could be rendered when two of the 
three criteria were met: FPG of greater than or equal to 126 
mg/dl, a two hour plasma glucose level greater than or equal 
to 200 on a 75 gram glucose tolerance test, or a random blood 
glucose level greater than or equal to 200.  She noted that 
the veteran had an FBG of 138 on April 9, 1985 and of 132 on 
April 17, 1985, and the April 17, 1985 record showed a two 
hour plasma glucose level of 213 after a 75 gram glucose 
load.  These findings met the criteria for a diagnosis of 
diabetes mellitus.

Dr. Handanos also indicated that the first mention of 
peripheral neuropathy was in 1992, seven years after the 
diagnosis of diabetes mellitus was made.  Also, diabetic 
retinopathy has been demonstrated on ophthalmology exams from 
that time.  She noted that this neuropathy was very likely to 
be secondary to the veteran's type II diabetes mellitus, as 
he had signs of other diabetic complications.  Additionally, 
the time course for the development of neuropathy, which 
averaged ten years, was right; about 10 to 15 percent of type 
II diabetics have neuropathy at the time of diagnosis, and 
there is a progressive increase to about 50 percent of 
patients within 25 years of diagnosis.  Moreover, as normal 
serum B12, folate, and venereal disease research laboratory 
(VDRL) levels were shown in November 1994, other common 
etiologies of neuropathy had been ruled out.

In this case, the elevated in-service glucose readings from 
1985 are strongly suggestive of the onset of diabetes 
mellitus during service, and the VHA opinion from Dr. 
Handanos supports the veteran's contentions that he incurred 
diabetes mellitus and subsequently developed peripheral 
neuropathy as a result of service.  There is no evidence of 
any significant intervening factors during the approximately 
sixteen-month period between the veteran's separation from 
service and the first notation of type II diabetes mellitus.  
In view of this evidence, the Board concludes that the 
veteran's diabetes mellitus was incurred in service and that 
peripheral neuropathy cannot be disassociated from the same 
disease process.  38 C.F.R. § 3.310.  Therefore, service 
connection is warranted for diabetes mellitus with peripheral 
neuropathy.  See 38 U.S.C.A. § 5107(b) (West 1991). 


ORDER

New and material evidence having been submitted, the 
veteran's claim for service connection for diabetes mellitus, 
with peripheral neuropathy, is reopened.  Service connection 
for diabetes mellitus, with peripheral neuropathy, is 
granted.



		
	CHARLES E. HOGEBOOM
	Member, Board of Veterans' Appeals

 

